EXHIBIT 10.2




AGREEMENT




P.A.M. agrees to pay Dan Cushman, $55,000 toward all associated costs of selling
his home in (address) and the move of household goods to the Tontitown, Arkansas
area. As a condition to this payment, Dan Cushman agrees not to terminate his
position as President of P.A.M. within 36 months of his start date with P.A.M.
or he will forfeit his entitlement to this payment. This forfeiture will not be
triggered by any termination caused by P.A.M., death, or disability. If the
payment is forfeited, Dan Cushman agrees to pay P.A.M. in cash within 90 days of
the termination.




By: /s/ Daniel H. Cushman
 
By: /s/ Peter J. Dwyer
Daniel H. Cushman
 
Peter J. Dwyer





NOTE:
The Company has also agreed to reimburse Mr. Cushman for up to eighteen (18)
months and up to $1,800 per month, for temporary living expenses.

